Name: Commission Regulation (EC) NoÃ 135/2006 of 26 January 2006 on the issue of rice import licences for applications lodged in the first 10 working days of January 2006 under Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  cooperation policy
 Date Published: nan

 27.1.2006 EN Official Journal of the European Union L 23/34 COMMISSION REGULATION (EC) No 135/2006 of 26 January 2006 on the issue of rice import licences for applications lodged in the first 10 working days of January 2006 under Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the markets in rice (1), Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (2), and in particular Article 5(2) thereof, Whereas: An examination of the quantities for which rice import licence applications have been lodged for the January 2006 tranche shows that licences should be issued for the quantities applied for, multiplied, where appropriate, by a percentage reduction and the quantities available for carry-over to the following tranche should be fixed, HAS ADOPTED THIS REGULATION: Article 1 1. Import licence applications for the tariff quotas for rice opened by Regulation (EC) No 327/98, submitted in the first 10 working days of January 2006 and notified to the Commission shall be subject to percentage reduction coefficients as set out in the Annex to this Regulation. 2. The quantities available under the January 2006 tranche, to be carried over to the following tranche, shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 27 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2152/2005 (OJ L 342, 24.12.2005, p. 30). ANNEX Reduction percentages to be applied to quantities applied for under the tranche for January 2006 and quantities available for the following tranche: (a) Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a): Origin Serial No Reduction percentage for the January 2006 tranche Quantity carried over to the tranche for April 2006 (tonnes) United States of America 09.4127 0 (1) 1 729 Thailand 09.4128 0 (1) 4 262,005 Australia 09.4129   Other origins 09.4130   (b) Quota of husked rice falling within CN code 1006 20 provided for in Article 1(1)(b): Origin Serial No Reduction percentage for the January 2006 tranche Quantity carried over to the tranche for April 2006 (tonnes) Australia 09.4139 0 (1) 2 608 United States of America 09.4140 0 (1) 1 911 Thailand 09.4144   Other origins 09.4145   (c) Quota of broken rice falling within CN code 1006 40 00 provided for in Article 1(1)(c): Origin Serial No Reduction percentage for the January 2006 tranche Quantity carried over to the tranche for July 2006 (tonnes) Thailand 09.4149 0 (1) 17 318,2 Australia 09.4150 0 (1) 8 395,7 Guyana 09.4152 0 (1) 5 866 United States of America 09.4153 0 (1) 4 277,46 Other origins 09.4154 98,3454  (d) Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(d): Origin Serial No Reduction percentage for the January 2006 tranche Quantity carried over to the tranche for July 2006 (tonnes) Thailand 09.4112 98,1478  United States of America 09.4116 98,0399  India 09.4117 98,5571  Pakistan 09.4118 98,6080  Other origins 09.4119 98,2978  (1) To be issued for the quantity in the application.